Chapman, J.
The defendant’s receipt to the plaintiff was not the property of Dorr, and Dorr’s administrator could have no title to it, either legal or equitable. It was a mere personal contract between the parties to it. The property receipted for was delivered by the defendant to Dorr, and taken by him to the state of New York; and there can be no reason for regarding it as assets in this state to be administered upon. The administrator of Dorr cannot regard the defendant as responsible to him for it.
As to the real estate, Dorr was a mortgagee, and the debt had been paid. If the payment was made at maturity, it extinguished the legal title of the mortgagee; if made at a later period, so as to leave the legal estate in him, the estate would, at his decease, descend to his heirs in trust for the mortgagor, and it furnished nothing to be administered upon.
As the domicil of Dorr was not in this state, and as he left no estate here which could be subject to administration, the decree of the judge of probate is void for want of jurisdiction, There is no ground for the suggestion that the defendant is concluded by the decree; for he was not a party to it.

New trial granted.